TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00233-CV



                                   Michael J. Ritter, Appellant

                                                  v.

               Greg Abbott, Attorney General of The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
     NO. D-1-GN-13-003444, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant has filed a motion to dismiss his appeal, stating that the parties have settled

their dispute. We grant the motion and, pursuant to appellant’s express request, we dismiss the

appeal with prejudice to refiling the underlying lawsuit. See Tex. R. App. P. 42.1(a).



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed on Appellant’s Motion

Filed: July 24, 2014